Exhibit 10.13

 

NUVECTRA CORPORATION

2016 EQUITY INCENTIVE PLAN

FORM OF NONQUALIFIED STOCK OPTION AGREEMENT – EMPLOYEES

 

This NONQUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is made and entered
into as of the date of grant set forth below (the “Date of Grant”) by and
between Nuvectra Corporation, a Delaware corporation (the “Company”), and the
individual named below (the “Optionee”). Capitalized terms not defined herein
shall have the meaning ascribed to them in the Nuvectra Corporation 2016 Equity
Incentive Plan (the “Plan”). Where the context permits, references to the
Company shall include any successor to the Company.

 

Name of Optionee:

[ ]

Shares Subject to Option:

[ ] shares of the Company’s common stock, par value $0.001 per share (“Common
Stock”)

Exercise Price Per Share:

$[ ]

Date of Grant:

[ ]

Vesting Date(s):

[ ]

           

Expiration Date:

[ ]

 

1.     Number of Shares. The Company hereby grants to the Optionee an option
(the “Option”) to purchase the total number of shares of Common Stock set forth
above as Shares Subject to Option (the “Option Shares”) at the Exercise Price
Per Share set forth above (the “Exercise Price”), subject to all of the terms
and conditions of this Agreement and the Plan.

 

2.     Nonqualified Stock Option. The Option is intended to be a nonqualified
stock option and is not intended to qualify as an “incentive stock option”
within the meaning of Section 422 of the Code.

 

3.     Incorporation of Plan. The Plan is hereby incorporated by reference and
made a part hereof, and the Option and this Agreement shall be subject to all of
the terms and conditions of the Plan. In the event of any conflict between the
provisions of this Agreement and the provisions of the Plan, the provisions of
the Plan shall govern.

 

4.     Option Term. The term of the Option and of this Agreement (the “Option
Term”) shall commence on the Date of Grant set forth above and, unless
previously terminated pursuant to Section 7 of this Agreement, shall terminate
upon the Expiration Date set forth above. As of the Expiration Date (or such
earlier date set forth in Section 7), all rights of the Optionee hereunder shall
terminate.

 

 

 
 

--------------------------------------------------------------------------------

 

 

5.     Vesting. Except as otherwise provided in Section 8, the Option shall vest
and become exercisable with respect to the number of Option Shares specified on
the Vesting Date(s) set forth above, in each case provided that the Optionee has
been continuously employed by the Company from the Date of Grant through such
Vesting Date(s). If the Optionee’s employment terminates due to Optionee’s
death, Disability or retirement, it will be in the discretion of the Board of
Directors or Compensation Committee whether the Option shall fully vest and be
exercisable with respect to all Option Shares. Any portion of the Option that is
not vested as of the date of the Optionee’s termination of employment shall be
cancelled and forfeited at the time of such termination of employment. Except as
set forth in Sections 7 or 8 hereof, once exercisable the Option shall continue
to be exercisable at any time or times prior to the Expiration Date (subject to
applicable securities laws and Company policy).

 

6.     Exercise.

 

(a)     In order to exercise the exercisable portion of the Option, the Optionee
(or in the case of exercise after the Optionee’s death or incapacity, the
Optionee’s executor, Committee, heir or legatee, as the case may be) must
deliver to the Company an executed exercise agreement in a form approved by the
Company.

 

(b)     The Exercise Price shall be payable in full at the time of exercise
either: (i) in cash or by personal check, certified check, bank cashier’s check
or wire transfer; (ii) in shares of Common Stock owned by the Optionee and
valued at their Fair Market Value on the effective date of such exercise; (iii)
in a broker assisted cashless exercise or net exercise; or (iv) by any such
other method as the Committee may from time to time authorize in its sole
discretion.

 

7.     Termination of Employment. Upon termination of the Optionee’s employment,
the Option shall be treated as follows:

 

(a)     If such termination of employment is for any reason (except as may be
decided in the sole discretion of the Board of Directors or Compensation
Committee in the event of death, Disability or retirement), the portion, if any,
of the Option that is outstanding and exercisable as of the date of such
termination of employment shall remain exercisable for the 90-day period
immediately following such termination of employment, but in no event following
the Expiration Date.

 

(b)     If such termination of employment is on account of the Optionee’s death,
Disability or Retirement, the portion, if any, of the Option that is outstanding
and exercisable as of the date of such termination of employment shall remain
exercisable for the one-year period immediately following such termination of
employment, but in no event following the Expiration Date.

 

8.     Change in Control. In the event of a Change in Control and provided that
as of such Change in Control the Optionee has been continuously employed by the
Company since the Date of Grant, vesting of the Option shall accelerate and the
Option shall be immediately and fully vested and exercisable with respect to all
Option Shares. Alternatively, the Committee may cancel the Option and pay
Optionee in cash or stock the in-the-money value (if any) of the portion of the
Option that vests by operation of the previous sentence based upon the
price-per-share to be received by other holders of Common Stock in the Change in
Control.

 

 

 
-2-

--------------------------------------------------------------------------------

 

 

9.     Authority of the Committee. The Committee shall have full authority to
interpret and construe the terms of the Plan and this Agreement. The
determination of the Committee as to any such matter of interpretation or
construction shall be final, binding and conclusive.

 

10.     Governing Law. This Agreement shall be construed and administered in
accordance with the laws of the State of Delaware without reference to its
principles of conflicts of law.

 

11.     Binding on Successors. The terms of this Agreement shall be binding upon
the Optionee and upon the Optionee’s heirs, executors, Committees, personal
representatives, transferees, assignees and successors in interest, and upon the
Company and its successors and assignees.

 

12.     Assignment and Transferability. Notwithstanding anything to the contrary
in this Agreement, neither the Option, this Agreement nor any rights granted
herein shall be assignable or transferable by the Optionee, other than by will
or the laws of descent or distribution, or as otherwise determined by the
Committee for estate planning purposes.

 

13.     Necessary Acts. The Optionee hereby agrees to perform all acts, and to
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this Agreement, including but not limited to all acts and
documents related to compliance with federal and/or state securities and/or tax
laws.

 

14.     Entire Agreement. This Agreement and the Plan contain the entire
agreement and understanding among the parties as to the subject matter hereof,
and supersede any other agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof.

 

15.     Headings. Headings are used solely for the convenience of the parties
and shall not be deemed to be a limitation upon or descriptive of the contents
of any such Section.

 

16.     Counterparts; Electronic Signature. This Agreement may be executed in
any number of counterparts, each of which shall be deemed to be an original and
all of which together shall be deemed to be one and the same instrument. The
Optionee’s electronic signature of this Agreement shall have the same validity
and effect as a signature affixed by the Optionee’s hand.

 

17.     Withholding Taxes. As a condition to exercise of the Option, the
Optionee shall be required to pay to the Company an amount the Company deems
necessary to satisfy its current or future obligation to withhold federal, state
or local income or other taxes that the Optionee and/or the Company incurs upon
the Optionee’s exercise of the Option. The Optionee may satisfy this withholding
obligation: (a) in cash or by personal check, certified check, bank cashier’s
check or wire transfer; (b) in shares of Common Stock owned by the Optionee and
valued at their Fair Market Value on the effective date of exercise of the
Option; (c) in a broker assisted cashless exercise or net exercise; or (d) by
any such other method as the Committee may from time to time authorize in its
sole discretion. The Committee, in its discretion, may deny the Optionee’s
request to satisfy the withholding obligations using a method described in
clause (a) or (b).

 

 

 
-3-

--------------------------------------------------------------------------------

 

 

18.     Notices. All notices and other communications under this Agreement shall
be in writing and shall be given by first class mail, certified or registered
with return receipt requested, and shall be deemed to have been duly given three
days after mailing to the respective parties named below:

 

If to the Company:

Nuvectra Corporation

 

5830 Granite Parkway, Suite 1100

 

Plano, Texas 75024

 

Attention: General Counsel

   

If to the Optionee:

At the address in the Company’s payroll records.

 

Either party hereto may change such party’s address for notices by notice duly
given pursuant hereto.

 

19.     Amendment. No amendment or modification hereof shall be valid unless it
shall be in writing and signed by both of the parties hereto.

 

20.     Acceptance. The Optionee hereby acknowledges receipt of a copy of the
Plan and this Agreement. The Optionee has read and understand the terms and
provision thereof, and accepts the Option subject to all the terms and
conditions of the Plan and this Agreement.

  

[Signature Page Follows]

 

 

 
-4-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement on the day and year first above written.

 

 

NUVECTRA CORPORATION:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

OPTIONEE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

-5-